Come the parties, and it appearing to the court from the averments of the petition, the exhibits thereto, and the answer of the respondent to the rule nisi that the state had appealed from the order of the respondent made on the 11th day of March, 1921, granting bail to the petitioner in the case of Ex parte Charlie Margo, alias Charlie Magro, before the subsequent order of March 12, 1921, was made by respondent attempting to withdraw the appeal, and that the respondent was without jurisdiction to make said order because of said appeal to this court, and therefore that the same is void, it is ordered that the mandamus prayed by petitioner be and the same is hereby granted; but, it further appearing to the court that, after the issuance and service of the rule nisi on the respondent, the respondent entered an order in said case of Ex parte Charlie Margo, alias Charlie Magro, setting aside and vacating his said order of March 12, 1921, attempting to withdraw *Page 122 
said appeal, it is therefore ordered that the issuance of the peremptory writ be. and the same is, stayed.